      Case 1:18-cv-00566-TJM-CFH Document 129 Filed 08/23/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK



 NATIONAL RIFLE ASSOCIATION OF
 AMERICA,

               Plaintiff,                          NO. 18-CV-00566-TJM-CFH

 v.

 ANDREW CUOMO, both individually and in
 his official capacity; MARIA T. VULLO, both
 individually and in her official capacity; and
 THE NEW YORK STATE DEPARTMENT
 OF FINANCIAL SERVICES,

               Defendants.


            THE NATIONAL RIFLE ASSOCIATION OF AMERICA’S
       NOTICE OF MOTION FOR THE ISSUANCE OF LETTERS OF REQUEST

       PLEASE TAKE NOTICE that pursuant to the Hague Convention of 18 March 1970 on the

Taking of Evidence Abroad in Civil or Commercial Matters (“Hague Evidence Convention”), 28

U.S.C. § 1781, Rule 28 of the Federal Rules of Civil Procedure, and the Evidence (Proceedings in

Other Jurisdictions) Act 1975 c. 34, Plaintiff National Rifle Association of America (“NRA”), by

its undersigned counsel of record, will, and hereby does, move the Court before the Honorable

Christian F. Hummel, in the United States District Court, Northern District of New York, Albany,

New York, on a date to be designated by the Court, for the issuance of Letters of Request for

International Judicial Assistance to compel the production of documents by the Corporation of

Lloyd’s (“Lloyd’s”), AmTrust Syndicates Limited, Argo Managing Agency Limited, Atrium

Underwriters Limited, Brit Syndicates Limited, Canopius Managing Agents Limited, Chaucer

Syndicates Limited, Liberty Managing Agents Limited, S.A. Meacock & Company Limited, Tokio

Marine Kiln Syndicates Limited (collectively, the “Managing Agents”) and the deposition of the

                                               1
      Case 1:18-cv-00566-TJM-CFH Document 129 Filed 08/23/19 Page 2 of 4



following individuals: Inga Beale; Mark Cloutier; Jon Hancock; Charles Franks; and a

representative from each of the Managing Agents.

       The NRA makes this motion on the grounds that Lloyd’s, the Managing Agents, and the

above-listed individuals have the evidence sought in the proposed request for judicial assistance,

the evidence sought may not be obtained by other means, and the evidence sought is relevant to

the NRA’s claims and Defendants’ defenses.

       In support of its motion, the NRA relies on its memorandum of law, the Declaration of

John Canoni and accompanying exhibits, all other pleadings and papers on file in this action, any

matters of which this Court may take judicial notice, and such further evidence and argument as

may be presented at or before the hearing on this matter.

       The parties held a conference with the Court regarding the issues presented in this motion

on August 15, 2019.




                                                2
     Case 1:18-cv-00566-TJM-CFH Document 129 Filed 08/23/19 Page 3 of 4



Date: August 23, 2019

                                         Respectfully submitted,

                                         By:    s/ William A. Brewer III
                                         William A. Brewer III (Bar No. 700217)
                                         wab@brewerattorneys.com
                                         Sarah B. Rogers (Bar No. 700207)
                                         sbr@brewerattorneys.com
                                         John C. Canoni (Bar No. 515899)
                                         jcanoni@brewerattorneys.com
                                         BREWER, ATTORNEYS &
                                         COUNSELORS
                                         750 Lexington Avenue, 14th Floor
                                         New York, New York 10022
                                         Telephone: (212) 489-1400
                                         Facsimile: (212) 751-2849

                                         ATTORNEYS FOR THE NATIONAL
                                         RIFLE ASSOCIATION OF AMERICA




                                     3
      Case 1:18-cv-00566-TJM-CFH Document 129 Filed 08/23/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I certify that on August 23, 2019, I caused a copy of the foregoing to be served upon the

following counsel electronically through the ECF system:


William A. Scott
Assistant Attorney General, Of Counsel
New York State Attorney General’s Office
Albany Office
The Capitol Albany, New York
12224-0341

ATTORNEY FOR ANDREW M. CUOMO AND
THE NEW YORK DEPARTMENT OF FINANCIAL
SERVICES

Debra L. Greenberger
Elizabeth S. Saylor
Andrew G. Celli, Jr.
600 Fifth Avenue at Rockefeller Center, 10th Floor
New York, New York 10020

ATTORNEYS FOR MARIA T. VULLO


                                                           /s/ Sarah B. Rogers
                                                           Sarah B. Rogers




                                                4

4835-9142-1597.4
2277-05
